Ukraine (debate)
The next item is the statement by the Vice-President of the Commission and High Representative of the Union for Foreign Affairs and Security Policy on Ukraine.
Baroness Ashton was not able to remain with us today. Commissioner Füle will present the matter on her behalf.
Member of the Commission. - Mr President, thank you for this opportunity and I apologise on behalf of Catherine Ashton, who asked me to share with you what she intended to tell you.
I am pleased to have this opportunity to make a statement on the current situation in Ukraine. I should like to make my remarks in the light of three important upcoming events: the EU-Ukraine Ministerial meeting which will take place in Luxembourg on 26 October, the local elections which will take place on 31 October, and the 14th EU-Ukraine Summit which will be held in Brussels on 22 November.
In recent times, Ukraine has enjoyed a high level of political freedoms. Successive elections have been recognised as having been conducted in accordance with international standards. Ukraine has developed a dynamic and diverse civil society and media environment. There have been consistent improvements across the board with regard to respect for human rights.
As a consequence of these developments and of the commitment of successive governments to the path of closer ties with the European Union, relations between the European Union and Ukraine have acquired considerable momentum. This is reflected most clearly in the ambitious and far-reaching European Union-Ukraine Association Agreement which we are currently negotiating, and which aims at achieving the twin goals of political association and economic integration with the European Union.
President Yanukovych's government has undertaken a number of important economic reforms in recent months, which should be commended. These include the adoption of a public procurement law, which should play an important role in the fight against corruption and in increasing competitiveness.
The adoption of a gas sector reform law, which paves the way for Ukraine's imminent accession to the Energy Community Treaty, as well as the agreement it recently reached with the IMF for a standby agreement, are also critical steps in securing macro-financial stability, transparency and a return to growth. These reforms go in the right direction and must be sustained.
The Ukrainian Government has also managed to achieve a level of stability which has eluded Ukraine's political establishment in recent years. This is an important and necessary development in ensuring effective governance of the country. Nonetheless, we are concerned at consistent and widespread reports of a deterioration in respect for fundamental freedoms and democratic principles in Ukraine. Particularly worrying are complaints related to freedom of the media, freedom of assembly and freedom of association.
Respect of these fundamental values is essential. They are the best guarantors of individual freedoms. They ensure a genuine competition of ideas. They are an essential component of truly open, innovative and competitive societies.
On 1 October, the Ukrainian Constitutional Court handed down a judgment which overturned constitutional changes made after the 2004 Orange Revolution. This decision only increases the need for Ukraine to achieve wider constitutional reform through an inclusive constitutional reform process and, to a great extent, takes up a key theme of the European Parliament's resolution of 25 February this year. Such a process should seek to establish an effective and lasting constitutional system of checks and balances in accordance with European standards.
For the European Union and our Member States, respect for human rights, democratic principles and the rule of law are fundamental principles that bind us together. They are principles that cannot be compromised, so too for our relations with key partners such as Ukraine. The pace and depth of our rapprochement with Ukraine will be determined by full respect of these values.
on behalf of the PPE Group. - (DE) Mr President, ladies and gentlemen, the people of Ukraine have come out impressively in favour of a European future for their country again and again. Disturbing reports from Ukraine, however, indicate developments that distance the country from Europe. That is why we are having this debate ahead of the municipal elections. We will be able to discuss economic reforms in November in connection with the EU-Ukraine summit.
We therefore need to talk about intimidation by the secret police and restrictions on the freedom of the press and the ability to take part in the elections unhindered. Developments like this cannot be balanced out by positive news in the economic sphere. 'Economic prosperity through authoritarian rule' is a Chinese approach, not a European one. Those who hold power in Ukraine today should not be allowed to believe that they can escape just because the broad European public takes no notice or because the previous government admittedly did have failings in relation to good governance and combating corruption. These things are true, yet there was no atmosphere of being watched, there were no visits from the secret police, as has been experienced by the rector of the Catholic University of Lviv and by young people involved in NGOs and opposition parties. Cutting off power to businesses, seizing computers, occupying party offices on the grounds of supposed risks of attacks - the whole gamut of the déjà vu is on show in Ukraine. There is method to it. The secret police is headed by Mr Khoroshkovsky, who actually runs a media empire and is now also a member of the committee to appoint the most senior judge in the country. That, too, distances Ukraine from Europe. There is little left of equality of opportunity in the political contest before the municipal elections. The opposition is being partially excluded from the elections, while puppet parties are being spontaneously formed and authorised to take part in the elections by compliant local authorities. In Kiev, the district councils are being unceremoniously abolished so that no elections are taking place there - the governing party knows that it will not win there are the moment. The power vertical has the objective of achieving control over regions that have previously been inclined to disagree with it.
We put forward our European experience as an alternative. Our Member States took important decisions in democratic consensus between government and an opposition ready to take responsibility - for European reforms, for the rule of law, for a competitive market economy, for European integration. We want Ukraine to continue down this road with us.
(The speaker agreed to take a blue card question under Rule 149(8))
(PL) Thank you for allowing my question. It is always good to be able to start such a debate. You have actually painted a rather gloomy picture of what is currently going on in Ukraine, even going so far as to compare it with China. Do you really believe that the current situation in Ukraine is so dire that we should hurl such grave accusations against the country? What are your views on Russia in this context? Is equating Ukraine and Russia not doing Ukraine an injustice?
Mr President, I said that looking to achieve economic prosperity through authoritarian rule is not a route that we in Europe can go down. We know this from China. I did not make a comparison, I merely stated that that would be the wrong route to take, that it would not be a European route. The image that I sketched is a very realistic one, I think, for the people on the ground. The supposed economic achievements there still need to demonstrate their effectiveness.
on behalf of the S&D Group. - Mr President, Ukraine is a very important country to us. It is a country which faces a lot of challenges. I would like to thank the Commissioner for a perfect description of the situation, as well as a perfect description of our expectations.
A new government was elected through free and fair elections, recognised by all of us. Today is the right time to leave this government to deliver, and not to prejudge its achievements or non-achievements from the first minutes of its mandate. The real problem of this debate is a problem we have here. We were too fast in dividing that country into pro-westerners and pro-easterners. Now we have a problem, since the pro-westerners are not in power, in recognising the pro-easterners' capacity to deliver and to help the country promote its European expectations. This is the real problem with this debate today and we should understand that the real pro-Europeans are the pro-Ukrainians - those who are able to bring the rule of law, democracy and European modernisation to their country.
I would conclude simply by asking colleagues to decide to postpone the resolution we are expected to adopt, because the Ukrainians are facing elections and they face negotiations with us. We should not adopt resolutions in the middle of a political process and before we have the facts on the basis of which we can indeed draw conclusions.
on behalf of the ALDE Group. - Mr President, we seem to have difficulties in knowing how to deal with our Eastern neighbour, Ukraine.
It is just as difficult for Ukraine, which treats Europe one day as an ally, another day as a problem. This is why I believe we should be pragmatic, recognise the realities on the ground, and find common items on our agendas to reach agreements.
Economic cooperation has always been Europe's most powerful engine for greater integration and Europe has owed its success to this pragmatic approach since 1956.
So we must continue to focus on both institutional and economic reforms to be undertaken by Ukraine in parallel. This two-track approach is the only one possible if we want to create a virtuous circle that could lead to democratic stability in this country and in the Eastern neighbourhood.
A priority should be to support a healthy business environment and the achievement of a functioning market economy in Ukraine by encouraging their property and VAT reforms and their efforts to combat high-level corruption, among other priorities.
This is why I see the association agreement as a powerful instrument of reform, and it is why we should continue our negotiations on the establishment of a deep and comprehensive free trade area and on Ukraine's accession to the Energy Community Treaty.
In that context, I welcome Ukraine's accession to the WTO, which should be seen as an important step in Ukraine's acceptance of European economic standards.
I hope that we will be able to overcome the continuous postponement of the FTA and encourage the virtuous circle of mutual trust, which is beneficial to the whole region and to Europe.
on behalf of the Verts/ALE Group. - (DE) Mr President, first of all, I would like to say that I share the concern about the intensification of the situation and the undemocratic developments in Ukraine. There are more and more reports about the repression of the freedom of expression of journalists, regular threats to committed individual members of the NGOs and people working for democratic development. The role of the secret police, too, gives real cause for concern. However, I do not believe that the altercations about freedom of the press and democratic development in general begin with the last election, rather - and I have said this here often - all the leading players in Ukraine have repeatedly abused their power for purposes including bringing their own interests to fruition. This abuse is getting worse and that really must concern us.
We would be doing ourselves no favours if we were to adopt this resolution without being worried about certain economic developments in Ukraine. I am watching with just as much concern how Russia's influence on the Ukrainian economy, its energy sector, but also other sectors, has been systematically expanded. I would therefore also advise that we do not have to vote tomorrow but instead after the delegation has visited Kiev - a delegation is going there the weekend after next - and before we have the summit here, after careful preparation in all areas to agree what the European Parliament's position actually is regarding the situation in Ukraine.
I have gone down this path from the pre-democratic times to the new times with numerous Ukrainian friends. Ukraine was on a very good path. It was our impression that the last elections took place in accordance with democratic conventions. If the situation should not now improve, but instead worsen, we should nonetheless consider very carefully how we intervene and how we do not intervene. In any case, I would advise against making a decision before our next visit to Ukraine. Our voice will be louder if we bring up the debate on the things about which we have spoken in the resolution over there.
As I say, I really am concerned. I am receiving a lot of reports that everything is heading in a negative direction. However, we would be doing ourselves no favours if we were to rule out debate on the ground over there and make too fast and too hasty a decision.
Many of us here played an active role in the Orange Revolution by helping the Ukrainian democrats at a time of hardship. However, we always stressed the fact that the aim of our involvement in Ukraine was not to support any particular political force, but to help make Ukraine a democratic and free country. Today, we should remember that the European Parliament did not play a role in Ukraine's internal politics, but acted as a guardian in two very important ways: on the one hand, by upholding and assisting Ukrainians' European aspirations and, on the other, by upholding democracy, human rights and all the values we regard as European values in Ukraine. I say that the tone of the proposed resolution is not one which will help those who regard themselves as friends of Ukraine. Today's resolution will only push Ukraine closer to Russia, and to those who say, 'you will see, there is no room for us in the West. It is closing its doors to us'.
We have to be open to Ukraine, we have to tell it what European standards are, and we must keep up the pressure to ensure they are observed, while, on the other hand, we must absolutely prevent Ukraine from returning to the East. I would like to ask Mr Gahler, whose involvement in human rights and international politics I value greatly, why he finds it necessary to use such damning words about Ukraine. I would like to hear from him whether his colleague, Angela Merkel, used such damning words about Russia during her recent meeting with Mr Putin.
Mr President, at the beginning of this week, Ukraine made headlines in the Dutch press - and I will say it in this auditorium - not very flattering headlines, unfortunately. That was on Monday. In brief, Ukraine is the Wild West of Eastern Europe. Foreign investors are said to fear the lawlessness that reigns in this country where, last week, no fewer than 3 000 buildings and companies were expropriated through fraud and violence. This process involves wide boys acting in cahoots with the country's politicians to dupe entrepreneurs. Meanwhile, Member States of the EU have been the largest direct foreign investors in Ukraine since 1991.
Commissioner Füle, are you aware of these major concerns which affect European investors in Ukraine and what specific steps has the Commission taken to protect legitimate, legal European business interests in the Ukrainian economy? That would be showing commitment. We have nothing against Ukraine. My party even strongly advocates Ukraine's eventual membership of the European Union, but we do have to maintain a sober perspective, of course. We are witnessing worrying developments, not only in the field of human rights, but also in the fields of economy and business.
(DE) Mr President, within a few months of the presidential election in February of this year, in which Mr Yanukovych celebrated his comeback, the democratic accomplishments of the Orange Revolution are clearly being lost. When, however, even the financial markets judge the new government to be more stable and predictable than the government put in place by the Orange Revolution, that is probably a sign that democracy according to Western - according to our European - preconceptions cannot be transposed on a one-to-one basis to every country, including to those of the post-Communist sphere of influence. The current decision by the Constitutional Court would indeed strengthen the position of the President and weaken that of the parliament, of that we can be sure. Those who know the region say that a de facto presidential system was already in place before the pro forma court judgment. Growing restrictions on the freedom of the press and of opinion put Mr Yanukovych's reassurances that democratic standards will be maintained in doubt. If the President succeeds in both reinforcing his own power base and achieving an economic recovery by carrying out central reforms in Ukraine, which is, of course, one of the poorest countries of this continent, he will perhaps keep himself on his presidential throne for longer and I believe that that would be something that, plainly and simply, the European Union would have to take note of.
Mr President, developments in Ukraine clearly illustrate the old saying about how power corrupts and absolute power corrupts absolutely. The present ruling élite has been exercising power since the election of President Yanukovych and much of what has been done points in the direction of favouring the concentration of power.
This is all the more striking if we recall the results of the presidential elections which gave Yanukovych a small majority and demonstrated that he had strong support in the south and east of the country only. Yet - and this is the striking feature of Ukrainian politics currently - there has been a steady movement in the direction of marginalising alternative centres of power. The media, rule of law, the opposition, the autonomy of the state administration, have all been affected. What is particularly worrying is that the secret police have acquired the capacity to intervene very extensively in the affairs of the country.
All this augurs badly for the future, especially if Ukrainians genuinely seek a European future, because the system being built by Yanukovych points away from Europe, not towards it.
The most that can be said for the changes is that they have brought a degree of stability to the country, but increasingly, this stability foreshadows stasis and immobility. At the same time, it is true, Yanukovych has certainly improved relations with Russia, but has thereby accepted a degree of subordination to Moscow that is new. Whether Ukrainian society will accept this transformation in the longer term is an open question.
(PL) Let us ask ourselves what has actually happened in Ukraine: a coup d'état, or a military coup, perhaps? Those would be the only situations in which we should sit up all night drafting resolutions, sitting down at the negotiating table the next day. We are negotiating in such a way that the absolute majority simply dominate the way the resolutions are worded and what they say. The language of the draft resolution by the Group of the European People's Party (Christian Democrats) is the language used to condemn African dictators and South American regimes. This is not the right kind of language to use for the situation in Ukraine. I would like the members of the PPE to decide whether we should describe Ukraine using the language of Commissioner Füle, who says 'yes, but...', or in other words that some things are good, but there are a lot of things we do not like, or whether we should use negative language, whereby there is nothing we like, and everything is to be condemned.
Ukraine was in chaos for five years. We witnessed this chaos. We helped the democrats and we helped everyone who wanted to move towards the European Union. We have had six months of consolidation, consolidation which may have a negative outcome, and our job is to point out these negative outcomes, but not now and not in this manner. I understand the PPE's regret that Yulia Tymoshenko lost the elections, but I say to you: it is unfortunate, maybe she had a chance of winning, but she lost. Now she has lost, let us acknowledge what is really happening and let us keep the Ukrainian authorities under careful observation, but let us not throw out the baby with the bathwater.
(PL) I am very grateful to Commissioner Füle for his constructive attitude. It is one which will bring great changes in relations between the EU and Ukraine. I also thank Mrs Harms for her balanced position, and her wise - as ever - words on the subject of Ukraine. All information from the OSCE shows that Ukraine is one of the few countries of the former Soviet Union in which proper elections have, to date, been held. This is an achievement of Ukraine, both on the orange and on the blue side. It is an achievement that we cannot question before the next elections are over. It would be a serious political error on the part of the European Union and our Parliament if we listened to the voice of the Group of the European People's Party (Christian Democrats) and threw doubt on the fact that elections can be held successfully in one of very few countries in the East. Let us help Ukraine conduct normal elections. Let us not make any judgments before they have been held.
I would like to address the Ukrainian guests present in this House today: Ukraine's place is here, in this Chamber, and that is why we are subjecting you to the same standards that we apply to the countries of the European Union. That is what you fought for together, whether blue or orange. Every issue, even the tiniest one, to do with human rights or press freedom will be scrutinised here. Do not be surprised - I am talking to our Ukrainians brothers. That is because you are being treated as a European country, according to European standards.
My last appeal to you is to act together in your dealings with the European institutions and Parliament. We believe that in the future, you will be among us. We know that it will not happen soon, but we want to help you with this. I agree with Mrs Harms that the time for resolutions is after the elections. It is then, before the EU summit, that we will be able to discuss the issue frankly and draft a position with which to present the European Parliament's common position.
(LV) Ladies and gentlemen, Ukraine is a country of great strategic significance for the European Union. That is why we cannot be indifferent to what happens in that country. On 1 October, tens of thousands of Ukrainians took to the streets to protest against the constitutional changes initiated by Yanukovych and confirmed by the Constitutional Court, the composition of which was changed shortly after the election of the President. These reforms were carried out without democratic debate and without the agreement of the Venice Commission. The changes weaken the balance of power and threaten the independence of the judiciary in Ukraine. Economic reforms are also put under threat. Our Ukrainian friends have expressed concern over the organisation of the coming elections, over the excessive representation of the ruling coalition in the Central Electoral Commission, the restrictions on non-governmental organisations and state interference in the activities of opposition parties. This is precisely why this resolution is needed today. Unfortunately, the ruling coalition rejected the opposition motion in the Ukrainian parliament to make membership of the European Union a priority of Ukraine's foreign policy. We must, however, continue to stress the importance of cooperation with Ukraine and monitor the implementation of agreements that have been concluded. The European Union must demand that corruption be fought and, at the same time, help in that fight, and that press freedom be ensured. A situation in which a media magnate at one and the same time both heads the state security service and is a member of the High Judicial Council, which has the power to appoint and dismiss judges, is not characteristic of a democratic state. In conclusion, we also need to take positive steps, providing not only for the introduction of a visa-free regime in the future, but also economic cooperation, especially in the energy sphere, while, at the same time, we await the democratic development of Ukraine. That would be the objective of the next resolution, which we should draw up after the election, and should cover energy, the economy and other issues of significance for Ukraine. Thank you.
(The speaker agreed to take a blue card question under Rule 149(8))
Mr President, I have a very simple question. Maybe this is an interpretation problem, but you said that the current Ukrainian Government rejected future membership of the European Union.
As far as I know from the declaration of the President and the official statement of the Ukrainian Parliament's long-term policy, membership of the European Union is one of their top priorities.
So the question is whether I misunderstood you, or you misunderstood the President of Ukraine.
(LV) Yes, I shall gladly clarify this point. Clearly, that was an inaccurate translation. The President of Ukraine has announced a willingness to continue convergence with the European Union. Nevertheless, membership of the European Union has, according to the decision of the Ukrainian Parliament, not become the first priority.
(The speaker agreed to take a blue card question under Rule 149(8))
(DE) Mr President, I would like to ask Mrs Vaidere: now that we have put down in black and white all the points concerning our consternation in relation to the misuse of power and the repression in Ukraine, what objection can there be to taking this text to Kiev in a fortnight's time in order to discuss it and then to decide how we proceed from there? I would like to know the answer to this question, as, from the previous experience of our delegation, I think this is the best and most productive way to move forwards, especially if we want to gain democratic influence.
(LV) Yes, I am happy to reply. Personally, and yet I do not know why, Mrs Harms, nevertheless I am personally worried, even after our participation in the Ukraine summits, about these signals that we are currently receiving from our Ukrainian friends on the composition of the Central Electoral Commission, media freedom and the restrictions on non-governmental organisations. These all exist, and it is precisely if we express our concerns about this that the regional elections could, in my opinion, take place in a much better atmosphere. There is no one to prevent us from going to Ukraine next week, even with our resolution. No one is preventing us from drawing up another resolution, as I said, on economic issues. We must definitely do this, but as regards these concerns about the deterioration of the democratic situation, we must unfortunately, that is, I think we ...
(The President cut off the speaker)
Mr President, I would say that the quality of the debate today shows that it was not prepared. We did not need this debate and now is not the time to adopt resolutions on Ukraine, neither today nor tomorrow.
I must remind you that six months ago, the country was in freefall and on the verge of falling into chaos. We had political, economic and financial instability - even a deep crisis - but now we have a very different picture. We have to recognise that in the space of a few months, the Ukraine Government has succeeded in bringing the country back to normal; back to political, economic and financial stability.
There are problems. We do not deny that. But we must admit that they are listening to our voice; some corrective measures have been taken, for example, on the issues of electoral law and some electoral practices. In this sense, our voice will be heard there as long as we do not cry out on each occasion, but adopt a decent approach to Ukraine.
That is why I think we are doing a disservice to our parliamentary committee which is going to Ukraine in 10 days time; we are doing ourselves a disservice in undermining our own role by adopting such resolutions 10 days before the elections. Such a move has never happened before. It is a clear attempt to influence the elections. We should not allow our parliament to be part of this game.
Therefore, I propose that we postpone the adoption of the resolution, and that we ask our colleagues in the EU-Ukraine Parliamentary Cooperation Committee to check with the colleagues there, to discuss those issues ...
(The President cut off the speaker)
Mr President, the new Ukrainian authorities are new only in name. A regression towards authoritarian practices is sweeping the country. The legal framework for the forthcoming local elections has been altered and could jeopardise the participation of the opposition parties. The Constitution has been changed, and a de facto presidential regime is back in place. The media and civil society are under constant pressure, and the Ukrainian secret service seems to be reliving its Soviet days.
It is time for us to clearly express our concern through a resolution. The Ukrainian authorities should get the message that closer ties with the EU cannot be guaranteed by friendly declarations alone. An undemocratic Ukrainian Government cannot be a reliable partner for the EU, especially in the strategically sensitive area of the Black Sea.
(DE) Mr President, I think we all need to live up to our responsibilities. The government in Ukraine needs to implement the rule of law and the freedom of the media, and it needs to do so effectively, but the opposition, too, needs to show that it is responsible and must not give out false information. When I look at how many of the claims contained in your draft resolution were then immediately denied by the people in question, it shows how much false information is often passed on here. We, too, need to show that we are responsible. We cannot allow ourselves to become embroiled in the internal political argument. Ladies and gentlemen - and I address this in particular to Members of the Group of the European People's Party (Christian Democrats) - there is no point in us defending one group or another in Ukraine on party-political grounds. That is not our job.
Next week, we will be having discussions with the Foreign Minister, then we have the elections, then the EU-Ukraine Parliamentary Cooperation Committee, which is travelling to Ukraine, and it has always been the case - Mr Gahler, I am appealing to your sense of fairness here - that we say whether or not things went well after the elections, rather than pre-empting the elections by saying that things will not go well. That is not our job, and I am appealing to your sense of fairness - something that you normally always demonstrate - and I beg you to remain fair in this case, too.
(PL) Only those who have lived under the socialist system can fully understand the nations which experienced lack of personal freedom, lack of press and media freedom, or the difficult road these nations had to follow. I understand those who are today raising their concerns and speaking of the lack of respect for people's rights and the multifaceted problems that Ukraine is grappling with today. Yet we must also acknowledge the small but positive changes, such as the recent democratic elections at which we, as representatives of the European Parliament, were observers.
I appeal for sensitivity to the situation of millions of citizens of Ukraine and hundreds of young Ukrainians. They are counting on the European Union, on our help in building democracy, and on our help in building a civil society. It is very easy to criticise, but as a Polish woman, I remember that we were once helped.
(The President cut off the speaker)
(EL) Mr President, I, too, should like to add my voice to those who have argued that there is no reason for such a quick resolution, especially before the elections, before the visit and, more importantly, before the European Parliament is present in Ukraine. This government was elected just recently; it is a fact that there are problems, but we need to recognise that it was democratically elected and allow it to pursue its efforts. A resolution would only make sense after the forthcoming elections in Ukraine.
(ET) I had a question for my colleague, Mrs Vaidere, but I would like to speak about what is on my mind. The fact that we want to adopt the Ukraine resolution now and not tomorrow is not well-timed, and the Ukrainian people, who are looking to the European Parliament with recognition, would not understand us. This is because what we have today in the draft is firstly not the best in terms of tone, it is not the most accurate, and there are also some factual errors.
Mrs Vaidere mentioned here that the Chair of the Venice Commission has criticised the amendment of the constitution. I have a letter by him with today's date in which he says he is astonished that this point appears in our resolution, and he says clearly that he did not do this, here, there or anywhere else.
(PL) Unlike Mr Vigenin, I believe today's debate has been excellent, and very useful. It is rare for such an interesting debate to be conducted in this Chamber, for which I would like to thank everybody. Mrs Łukacijewska's speech shows that even the Group of the European People's Party (Christian Democrats) is divided on this issue, which is good news. We should thank the socialists, and particularly Mr Swoboda, Mr Severin and Mr Siwiec, for understanding that decisions which are so unfavourable to our Ukrainian friends should not be taken before the elections. Commissioner Füle and Mrs Harms are also right to bring up certain facts which are cause for concern, and of which we are also aware.
(CS) Pull yourselves together, ladies and gentlemen, and try to think for once. For a week, there has been no change to laws, nor to the composition of the Electoral Commission. It is interesting that whenever certain political forces feel that their allies in a country outside the European Union have not won, these forces abroad instantly express their concerns about the state of democracy in that country. I agree with what Mr Kamiński and others have said. We definitely need action from the European Parliament to contribute to the development of democracy and the improvement of conditions for the mutual development of relationships. Efforts to support stabilising actions by the Ukrainian Government apparently stepped on the toes of some of those who revel in chaos and lawlessness. My colleagues probably consider them better partners than the current government. I recommend postponing the draft resolution and returning to a discussion on this topic after the delegation returns from Kiev.
(SK) I believe that Ukraine is one of the closest potential partners of the European Union.
The Ukrainians are much closer to Europe civilisation-wise than are the Turks or the Albanians. The Ukrainian people have freely elected a change because the democratic orange powers have run the country into poverty, hopelessness and decay. Yanukovych was long in opposition and his attitude to the current opposition reflects the treatment he received from the orange leaders. Moreover, we must also recognise the fact that he probably remembers the earlier period when he was victimised by the orange league, and the European Union reacted by simply smiling benevolently. Unless we want to lose Ukraine as our future member, let us be patient and concentrate on economic cooperation; let us build up a climate of mutual trust. We must explain to the government that the opposition has its legitimate place in a democratic society, and to the opposition that unless it gains sufficient support from the people, it has no right to compete for power.
(DE) Mr President, as I was addressed personally, I would actually like to respond for a minute under the catch-the-eye procedure. Is that alright?
(DE) Mr President, the foundation of the Energy Community in 2006 established an integrated European Energy market for gas and electricity, and the planned inclusion of Ukraine is intended to secure the energy supply towards Eastern Europe. This is a good thing, as there have certainly been a few serious problems in recent years and the gas dispute between Russia and Ukraine, in particular, had a serious effect on the gas supplies of EU Member States. Subsequently, it was, of course, clear that Russia stopped the gas supplies during the price discussions and my home country of Austria, alone, experienced a fall of 33% in supplies of Russian gas, while France, Hungary and Italy also recorded drops of 20 to 40%. This calls for the Commission - as coordinator of the Energy Community - to grab Ukraine by the arm and remind it of its obligations when it comes to Europe's security of supply. The energy supply of our Member States cannot simply be allowed to become a pawn in the price war between Russia and Ukraine. Let us have good discussions, then, but let us also play hard ball and let us, I beg, secure the energy supplies of our Member States.
(BG) The European Parliament has always supported Ukraine on its journey towards democracy, based on the principles of the rule of law and sharing with us common values on European integration.
Elections act as a barometer in any democracy. This allows us to evaluate the quality of the democratic process, institutions' stability, the maturity of the political parties and the views of civil society. I welcome the Ukrainian authorities' decision to invite observers to the elections to be held on 31 October.
I am confident that their mission will provide greater trust in the election process and their observations will help confirm the transparency and impartiality of the workings of Ukrainian institutions. Apart from elections, the constitution, as the supreme law in Ukraine, must guarantee the authorities' balance and their reciprocal control.
Ukraine can rely on its European partner to support consistently its efforts to achieve reform and stability. The opinion of the European Union and its civil society provides additional impetus and a guarantee of ultimate success.
(LT) Last week, Viktor Yanukovych, President of Ukraine, paid an official visit to my country, Lithuania, and confirmed once again that Ukraine's goal is to become a Member of the European Union. Without doubt, this will take several years and a lot of homework has to be done and many reforms have to be carried out in various fields, such as ensuring human rights, combating corruption, overcoming poverty and strengthening democracy. However, I agree with my colleagues who spoke here in the European Parliament; we must not immediately condemn Ukraine as a country and we should not stop it from becoming an equal partner and therefore, I repeat that we in the European Parliament really must cooperate as equal partners and help Ukraine move towards the European Union.
(SL) Ukraine is a large and important partner of the European Union and a country which undoubtedly has a European future. The worst service, I think, that we can do for Ukraine, a country with a complicated internal structure and a difficult history, would be to speak of it as if it were the subject of our cross-party or ideological bartering.
For that reason, every document we adopt must be well thought out and well balanced. The opposition of yesterday is the government of today and that can happen in any other country holding democratic elections. It is easy then to understand that the opposition is dissatisfied because it has lost power. However, it will get its chance, when the time is right and if voters so decide. I think it is wrong for us to rely on the arguments of only one side and, above all, I would like to say that I am confident ...
(The President cut off the speaker)
Mr President, Ukraine is our major European democratic associative partner and I, too, hope that one day, it will become a member of the European Union. Like many speakers, I have some doubts as to the appropriateness of an EP resolution shortly before their local elections, and my group, the ECR Group, has submitted a number of amendments to make the resolution more balanced and less repetitive.
Yanukovych won the election to become President democratically, albeit by a small margin. There are indeed some worrying authoritarian trends in Kiev, from attempts to re-establish the temniki censorship of press freedom to the use of the FBU security service, led by an oligarch for political purposes. However, the West is watching the process closely. President Yanukovych is now under pressure. The legacy of the Orange Revolution is still strong and the Ukrainian civil society that emerged from it very robust.
Everyone knows that I have close relations with the opposition's leading figures, but I, too, think we should avoid too much interference in Ukrainian internal domestic and political affairs which may well backfire on this Parliament and we should give the ...
(The President cut off the speaker)
(PL) Exactly the same arguments were made before the presidential elections, when we were wondering in this Chamber what resolution to adopt, and what our position should be with regard to what was going on in Ukraine prior to the presidential elections. We decided that we would issue a resolution after the elections, and that is what we did. We called upon the government and the opposition to observe human rights, freedom of speech and freedom of association.
Several months have gone by since that resolution, and we can already see that some of its provisions have not been observed. I therefore understand the concern that the local elections, which are key in terms of fostering democracy, strengthening it and establishing it, may involve certain rights being violated. That, too, is why I am one of the authors of the resolution.
(The President cut off the speaker)
Member of the Commission. - Mr President, thank you for giving me this opportunity to react to what has been a very interesting debate indeed; my reply will focus on three points.
First, let me respond to a concrete question by Mr Belder concerning the investment and business environment. More needs to be done in Ukraine in this field. That is obvious, and I have raised this question a number of times, whether in the framework of the Association Council or in the framework of various meetings. The last time I had the opportunity to raise this issue was with Prime Minister Azarov, just last week. There are a number of issues, such as the procurement law and the possibility of going back on this law through various amendments which are now being debated in the Ukrainian Parliament.
More needs to be done as far as the rule of law is concerned and, of course, we have watched with great interest the Mittal case in recent days. More needs to be done to deliver on the commitment and promises made to deal with the VAT issue, which is also an irritant for our businesses. Through our contacts with the Ukrainian authorities, and through regular contacts with businessmen, we are set to protect the interests of European investors and European businessmen.
My second point is that it is not an easy process in which we are engaged with Ukraine. This is a process where proclamations about the European future might sometimes be helpful, but will not deliver. What is going to deliver is building more of the European Union within Ukraine.
They need our assistance. They also need us to give them a reality check from time to time. That is what they expect from us.
What we do not need is to be pushed into a false debate about what is more important: stability or adherence and commitment to values, and that leads me to my third point.
Who am I to comment on the draft resolution before this House, but I think the very fact that this debate has happened has already given a valuable signal. I think the fact that this House's representatives are going to Ukraine soon, and will pass on most of these messages, conveys a very valuable message in itself. I think that another very valuable message in terms of what we should expect from the Ukrainians is that the forthcoming local elections on 31 October will reconfirm the democratic stance of their country.
I shall stop speaking now, if I may.
Mr Gahler has the floor under Rule 151(1) due to personal allusions.
Please be very brief and respond to the personal allusions.
(DE) Mr President, I wanted to respond in detail to what Mr Swoboda had to say. He made a point that was not entirely correct. It is true that, in our resolution, we in the Group of the European People's Party (Christian Democrats) did incorrectly quote the Venice Commission. I have spoken with Mr Markert and he told me what he actually said. That is why the joint resolution no longer contains the quotation. You can see, therefore, that this is no longer a subject of debate.
You spoke about the rule of law in general. However, I would have liked to have heard you, as the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament, say something clear and specific about the things that the secret police do there. When parties there are not permitted to take part in elections, that is something that you can criticise even before an election, as, in such circumstances, the results of the election obviously cannot meet democratic and European standards.
(DE) Mr President, this is not supposed to be a dialogue. However, Mr Gahler, you should at least be made aware that I made very clear, in a press release, no less, which was also on behalf of my group, that the secret services must be monitored. I also brought this up in my talks with Prime Minister Azarov. We have a clear position on this matter.
I would ask you, once again, to consider overnight whether it would not really make more sense for us to adopt a resolution together, as a broad community, rather than adopting one with a narrow majority as would be the case at present. Have another think about that. That would be sensible.
To conclude the debate, I have received six motions for resolutionstabled in accordance with Rule 110(2) of the Rules of Procedure.
The debate is closed.
The vote will take place tomorrow, Thursday, 21 October 2010, at 12:00.
Written statements (Rule 149)
in writing. - (LT) Ukraine has always played a special role in the EU Eastern Partnership. Its size, location and the vicissitudes of history make it an important bridge between East and West. It is hardly surprising that now as before, Europe is closely following political events within Ukraine. However, the current picture is not without ambiguity. We must recognise that the new government was elected in free and democratic elections and it helped pull Ukraine out of the economic and political chaos that dominated six months ago. On the other hand, we cannot ignore tendencies in the area of media freedom that cause concern. However, I agree with colleagues who stated that today's resolution is ill-timed. I think we must postpone it, and following the visit by a European Parliament delegation scheduled for next week, following the coming council elections and the EU-Ukraine High-Level Meeting, we would be able to give a more balanced and objective parliamentary position. After all, Ukraine may provide a good example to other countries in the Commonwealth of Independent States of how to go down the route of rapprochement with the EU while, at the same time, fostering good relations with Russia.
in writing. - I appreciate the debate on Ukraine, where opinions are expressed clearly. My conclusion is that Ukrainian democracy needs assistance, but not in the form of this document. It would be more important to create conditions for development. One of those is easing tension in the region. And that is why, ceterum censeo, the French plan to sell Mistral warships to Russia must be stopped!